       CASE 0:17-cr-00301-WMW-DTS Doc. 397 Filed 12/22/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


United States of America,                                Case No. 17-cr-0301 (WMW/DTS)

                             Plaintiff,
                                                                   ORDER
        v.

Domonick Deshay Wright (1),

                             Defendant.


       This matter is before the Court on Defendant Domonick Deshay Wright’s motion

for an extension of the deadline to file a notice of appeal. (Dkt. 396.) On December 14,

2020, this Court denied Wright’s motion for compassionate release from custody.

       “In a criminal case, a defendant’s notice of appeal must be filed in the district court

within 14 days after . . . entry of either the judgment or the order being appealed.” Fed. R.

App. P. 4(b)(1)(A)(i). As such, Wright’s deadline to file a notice of appeal of this Court’s

December 14, 2020 Order is December 28, 2020. A district court may extend the time to

file a notice of appeal “for a period not to exceed 30 days from the expiration of the time

otherwise prescribed by this Rule 4(b)” if the district court makes “a finding of excusable

neglect or good cause.” Fed. R. App. P. 4(b)(4).

       Wright is serving a sentence in the custody of the Federal Bureau of Prisons (BOP).

Wright’s counsel contends that, in light of the ongoing COVID-19 pandemic, “[d]irect

communication with [Wright] has been difficult given the mitigation techniques

implemented by the BOP” and “a legal call will not be available with Mr. Wright until
        CASE 0:17-cr-00301-WMW-DTS Doc. 397 Filed 12/22/20 Page 2 of 2




January 5, 2021, at the earliest.” Consequently, Wright seeks the full 30-day extension

permitted under Rule 4(b)(4) of the Federal Rules of Appellate Procedure. On this record,

the Court concludes that Wright has demonstrated good cause for a 30-day extension of

time to file a notice of appeal in this case.

                                           ORDER

       Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED:

       1.     Defendant Domonick Deshay Wright’s motion for an extension of the

deadline to file a notice of appeal, (Dkt. 396), is GRANTED.

       2.     Wright may file a notice of appeal no later than January 27, 2021. See Fed.

R. App. P. 4(b)(4).



Dated: December 22, 2020                                s/Wilhelmina M. Wright
                                                        Wilhelmina M. Wright
                                                        United States District Judge




                                                2
